Opinion by
Orlady, P. J.,
The question involved, as submitted by the appellant is as follows:
“Was there a disputed question of fact under the pleadings and evidence requiring this case to be submitted to the jury.”
The trial-judge directed the jury that there was no fact in dispute for them to determine, and that the defendant was entitled to a verdict. On a motion for a new trial, and for judgment non obstante veredicto, the court in banc in an opinion filed refused the motions and directed judgment to be entered on the verdict.
This opinion disposes of every question raised by the assignment, and for the reasons therein given the judgment is affirmed.